United States Court of Appeals
      for the Federal Circuit
                ______________________

  SHENYANG YUANDA ALUMINUM INDUSTRY
ENGINEERING CO., LTD., OVERGAARD LIMITED,
 JANGHO CURTAIN WALL AMERICAS CO. LTD.,
            AND YUANDA USA,
            Plaintiffs-Appellants,

                          AND

               BUCHER GLASS, INC.,
                    Plaintiff,

                           v.

       UNITED STATES, WALTERS & WOLF,
BAGATELOS ARCHITECTURAL GLASS SYSTEMS,
INC., AND ARCHITECTURAL GLASS & ALUMINUM
                  COMPANY,
              Defendants-Appellees.
             ______________________

                2014-1386, -1387, -1388
                ______________________

   Appeals from the United States Court of International
Trade in Nos. 1:12-cv-00420-RKE, 1:12-cv-00423-RKE,
and 1:12-cv-00424-RKE, Judge Richard K. Eaton.
                ______________________

              Decided: January 21, 2015
               ______________________
2                                 SHENYANG YUANDA   v. US



   THOMAS M. BELINE, Cassidy Levy Kent (USA) LLP, of
Washington, DC, argued for plaintiffs-appellants. With
him on the brief were JAMES R. CANNON, JR. and THOMAS
M. BELINE. Of counsel on the brief were KRISTEN SMITH
and MARK LUDWIKOWSKI, Sandler, Travis & Rosenberg,
P.A., of Washington, DC.

    TARA K. HOGAN, Senior Trial Counsel, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, argued for defendant-
appellee United States. With her on the brief were
STUART F. DELERY, Assistant Attorney General, JEANNE
E. DAVIDSON, Director, and REGINALD T. BLADES, JR.,
Assistant Director. Of counsel on the brief was SCOTT
MCBRIDE, Office of the Chief Counsel for Trade Enforce-
ment and Compliance, United States Department of
Commerce, of Washington, DC.

   DAVID M. SPOONER, Barnes & Thornburg LLP, of
Washington, DC, argued for defendant-appellee Walters
& Wolf. With him on the brief was CHRISTINE J. SOHAR
HENTER.
               ______________________

Before PROST, Chief Judge, PLAGER and WALLACH, Circuit
                        Judges.
WALLACH, Circuit Judge.
     Shenyang Yuanda Aluminum Industry Engineering
Co., Ltd., Jangho Curtain Wall Americas, Co., Ltd.
(“Jangho”), Overgaard Limited, and Bucher Glass, Inc.
(collectively, “Yuanda”) appeal the January 30, 2014,
judgment of the United States Court of International
Trade (“CIT”) affirming the Department of Commerce’s
(“Commerce”) determination that curtain wall units are
within the scope of the antidumping and countervailing
duty orders on aluminum extrusions from the People’s
Republic of China. Because the CIT’s decision is support-
SHENYANG YUANDA   v. US                                     3



ed by substantial evidence and is in accordance with law,
this court affirms.
                      BACKGROUND
    The United States International Trade Commission
(“ITC”) initiated an investigation into whether a domestic
industry was materially injured or threatened with mate-
rial injury by reason of imports of certain aluminum
extrusions from the People’s Republic of China on March
31, 2010. See Certain Aluminum Extrusions from China,
USITC Pub. 4153, Inv. Nos. 701-TA-475, 731-TA-1177, at
1 (June 2010) (Preliminary) (“ITC’s Preliminary Determi-
nations”). On May 26, 2011, Commerce issued antidump-
ing and countervailing duty orders on aluminum
extrusions from the People’s Republic of China. See Alu-
minum Extrusions from the People’s Republic of China:
Antidumping Duty Order, 76 Fed. Reg. 30,650 (Dep’t of
Commerce May 26, 2011); Aluminum Extrusions from the
People’s Republic of China: Countervailing Duty Order, 76
Fed. Reg. 30,653 (Dep’t of Commerce May 26, 2011) (the
“Orders”).
    In October 2012, Defendants-Appellees, Walters &
Wolf, Bagatelos Architectural Glass Systems, Inc., and
Architectural Glass & Aluminum Co., collectively referred
to as the Curtain Wall Coalition (the “CWC companies”),
submitted an amended scope request to Commerce pursu-
ant to 19 C.F.R. § 351.225(c) (2012). The scope request
asked Commerce to “issue a scope ruling confirming that
curtain wall units and other parts of curtain wall systems
are subject to the scope of the [Orders].” J.A. 4. In the
scope request, the CWC companies explained that curtain
walls are comprised of numerous curtain wall compo-
nents, which can be categorized into three groups:
   (i) an aluminum extruded frame, which includes
   anchors, overlays, and other devices that attach
   the unit to the cement structure and adjoining
   units; (ii) infill material; and (iii) hardware to at-
4                                    SHENYANG YUANDA   v. US



    tach the curtain wall parts to the building, as well
    as to adjoining units, including fasteners, elasto-
    meric lineal gaskets, anchor assemblies and com-
    ponents, clips, screws, nuts and bolts, steel
    embeds, splices to adjoin units, sealants used be-
    tween the frames, infill material, and aluminum
    extrusion trim to physically attach the suspending
    curtain wall to the building structure.
Appellee’s Br. 10 (citing J.A. 986–93).
    Yuanda challenged the standing of the CWC compa-
nies, arguing that the CWC companies had not demon-
strated they produced aluminum extrusions. Commerce
found the CWC companies qualified as interested parties
under § 771(9)(C) of the Tariff Act of 1930, as amended,
“as manufacturers, producers, or wholesalers of a domes-
tic like product, and thus ha[d] standing to bring the
Amended Scope Request.” Final Scope Ruling on Curtain
Wall Units and Other Parts of a Curtain Wall System
from the PRC (Dep’t of Commerce, Nov. 30, 2012), ECF
Dkt. No. 56-37 (“Final Scope Ruling”) (J.A. 117–26); see 19
U.S.C. § 1677(9)(C) (2006).
     After resolving standing, Commerce initiated a scope
investigation of the Orders and determined Yuanda’s
curtain wall units were within the scope. Since it found
the Order language dispositive, Commerce determined it
was “unnecessary to consider” the secondary criteria set
forth in 19 C.F.R. § 351.225(k)(2). Final Scope Ruling at
8. The CIT affirmed Commerce’s determination and
found Commerce correctly declined to consider the sec-
ondary (k)(2) factors.     Shenyang Yuanda Aluminum
Indus. Eng’g Co., v. United States, 961 F. Supp. 2d 1291
(Ct. Int’l Trade 2014); see also 19 C.F.R. § 351.225(k)(1),
(2).
   Yuanda timely appeals. This court has jurisdiction
pursuant to 28 U.S.C. § 1295(a)(5) (2012).
SHENYANG YUANDA    v. US                                    5



                           DISCUSSION
    This court reviews Commerce’s final determinations
by reapplying the same standard used by the CIT; that is,
the question is whether Commerce’s determination is
supported by substantial evidence and is otherwise in
accordance with law. Global Commodity Grp. LLC v.
United States, 709 F.3d 1134, 1138 (Fed. Cir. 2013).
     This court “grant[s] significant deference to Com-
merce’s own interpretation of [scope] orders.” Duferco
Steel, Inc. v. United States, 296 F.3d 1087, 1094–95 (Fed.
Cir. 2002) (citing Ericsson GE Mobile Commc’ns, Inc. v.
United States, 60 F.3d 778, 782 (Fed. Cir. 1995)). “This
deference is appropriate because the meaning and scope
of . . . orders are issues ‘particularly within the expertise’
and ‘special competence’ of Commerce.” King Supply Co.
v. United States, 674 F.3d 1343, 1348 (Fed. Cir. 2012)
(quoting Sandvik Steel Co. v. United States, 164 F.3d 596,
600 (Fed. Cir. 1998)). A party challenging a scope ruling
by Commerce under the substantial evidence standard
“has chosen a course with a high barrier to reversal.” Id.
(internal quotation marks and citations omitted).
                    I. Legal Framework
     There is no specific statutory provision governing the
interpretation of the scope of antidumping or countervail-
ing orders. However, Commerce’s regulations permit an
importer to “request a scope ruling as to whether a par-
ticular product is covered by an . . . order.” Sango Int’l
L.P. v. United States, 484 F.3d 1371, 1376 (Fed. Cir. 2007)
(citing 19 C.F.R. § 351.225(c)(1)). The language of the
order is the “cornerstone” of a scope analysis and “a
predicate for the interpretive process.” Duferco Steel, 296
F.3d at 1097.
    The regulations require Commerce, when determining
the scope of an order, to engage in a two-step process.
First, Commerce must consider the scope language con-
6                                      SHENYANG YUANDA   v. US



tained in the order itself, the descriptions contained in the
petition, and how the scope was defined in the investiga-
tion and in the determinations issued by Commerce and
the ITC. Duferco Steel, 296 F.3d at 1097; 19 C.F.R.
§ 351.225(k)(1). The petition and preliminary determina-
tions of Commerce and the ITC involved in the underlying
duty investigations “may provide valuable guidance as to
the interpretation of the final order.” Id. If Commerce
concludes the product is, or is not, included within the
scope of the order, Commerce issues a final scope ruling.
See Eckstrom Indus., Inc. v. United States, 254 F.3d 1068,
1071 (Fed. Cir. 2001). If a subsection (k)(1) analysis is not
dispositive, then Commerce proceeds to an analysis of the
Diversified Products Criteria under subsection (k)(2) of its
regulations. These criteria are: (1) physical characteris-
tics, (2) expectations of ultimate purchasers, (3) ultimate
use, (4) channels of trade in which the product is sold, and
(5) manner of advertising and display.            19 C.F.R.
§ 351.225(k)(2).
                        II. Analysis
          A. The CWC Companies Had Standing
    As a threshold matter, Yuanda argues the CWC com-
panies “do not produce aluminum extrusions, but instead
produce . . . unitized curtain wall units, made by perma-
nently sealing glass in a frame made from purchased
aluminum extrusions” and therefore they lacked standing
to file the scope ruling request. Appellants’ Br. 15; see
also id. at 23 (The ITC found injury to producers of alu-
minum extrusions but “did not find material injury to
purchasers of aluminum extrusions that use them to
produce different products.”).        Under 19 C.F.R.
§ 351.225(c), only an interested party may apply for a
scope ruling. In relevant part, the antidumping and
countervailing duty statutes define an interested party to
include a “manufacturer, producer, or wholesaler in the
United States of a domestic like product,” 19 U.S.C.
SHENYANG YUANDA    v. US                                     7



§ 1677(9)(C), as well as “a trade or business association a
majority of whose members manufacture, produce, or
wholesale a domestic like product in the United States,”
id. § 1677(9)(E).
    Relying on certifications of each member that “it pro-
duces, manufactures and fabricates aluminum extrusions
for the production of curtain wall units and parts of
curtain wall systems in the United States,” J.A. 975–77,
and that curtain wall units are expressly covered by the
scope of the orders, Commerce determined each CWC
company is a manufacturer, producer, or wholesaler in
the United States of a domestic like product. Final Scope
Ruling at 2 (citing 19 U.S.C. § 1677(9)(C)). In response to
Yuanda’s standing arguments, Commerce found “no
evidence on the record that calls the accuracy of these
certifications into question,” discussed the broad scope of
the Orders, and noted they encompassed “a myriad of
industries.” Id. at 10.
     Parts for curtain walls were included from the begin-
ning of the investigation. See, e.g., Aluminum Extrusions
from the People’s Republic of China, 75 Fed. Reg. 22,109,
22,114 (Dep’t of Commerce Apr. 27, 2010) (initiation of
antidumping duty investigation) (“[S]ubject aluminum
extrusions may be described at the time of importation as
parts for final finished products . . . including . . . curtain
walls.”). In response to Yuanda below, Commerce explic-
itly held that “curtain walls assembled after importation
are within the scope [of the Orders],” J.A. 1230, and since
curtain walls are comprised of curtain wall units, the
scope ruling included the units. The ITC Final Report
also indicates the ITC considered curtain wall units in its
initial investigation. See Certain Aluminum Extrusions
from China, Inv. Nos. 701-TA-475 & 731-TA-1177, USITC
Pub. 4229 (May 2011) (Final).
    Appellants insist the “record shows that the Commis-
sion never collected data or otherwise investigated the
8                                    SHENYANG YUANDA     v. US



condition of, and the effect of subject imports on, domestic
producers of curtain wall units.” Appellants’ Br. 23 (citing
J.A. 1163). Yuanda provides no legal support for its
contention that such an investigation is necessary, and, in
fact, the purpose of a scope proceeding is to clarify wheth-
er a specific product is covered. As the Government
points out, “appellants’ suggestion that the ITC must find
injury as to all domestic producers is akin to requiring
every producer of aluminum extrusion products expressly
listed in the scope, and those covered by an order but not
expressly listed, to participate in an investigation.”
United States’ Br. 18. Yuanda’s unsupported contention
accordingly fails.
     Similarly, Yuanda also relies on Wheatland Tube Co.
v. United States, 161 F.3d 1365, 1369 (Fed. Cir. 1998), to
argue “[t]he Orders [c]annot [l]awfully [e]xtend to
[i]mports of [c]urtain [w]all [u]nits [w]ithout a [f]inding of
[i]njury to the [d]omestic [c]urtain [w]all [u]nit
[i]ndustry.” Appellants’ Br. 22. That case is inapposite.
Here, the investigations included aluminum extrusion
parts, such as those used for curtain walls, J.A. 1220–34,
whereas in Wheatland, line pipe was not included in the
injury determinations and so the court held the order
could not be expanded beyond that injury determination.
See Wheatland Tube Co., 161 F.3d at 1369.
    If Commerce or the CIT had determined producers of
curtain wall units are not “producers, manufacturers, or
wholesalers of the domestic like product” it would mean
that curtain wall units are not within the scope of the
Orders. This finding would be in direct conflict with the
Final Scope Ruling, at issue in this case, that curtain wall
units are within the scope of the Orders. See Final Scope
Ruling at 10. The CIT thus correctly found the CWC
companies “produce and manufacture ‘aluminum extru-
sions for the production of curtain wall units and parts of
curtain wall systems,’ products that the court finds fall
SHENYANG YUANDA   v. US                                    9



within the ambit of the Orders.” J.A. 18. Accordingly, the
Defendants-Appellees had standing.
 B. The Scope Language of the Orders Includes Curtain
                     Wall Units
    Scope language is the “cornerstone” of any scope de-
termination. See Walgreen Co. of Deerfield, IL v. United
States, 620 F.3d 1350, 1357 (Fed. Cir. 2010) (quoting
Duferco Steel, 296 F.3d at 1097). The scope, in relevant
part, of Commerce’s antidumping and countervailing duty
Orders regarding certain aluminum extrusions from the
People’s Republic of China recites:
   The merchandise covered by these Orders is alu-
   minum extrusions which are shapes and forms,
   produced by an extrusion process, made from
   aluminum alloys having metallic elements . . . .
   Aluminum extrusions are produced and imported
   in a wide variety of shapes and forms, including,
   but not limited to, hollow profiles, other solid pro-
   files, pipes, tubes, bars, and rods. Aluminum ex-
   trusions that are drawn subsequent to extrusion
   (drawn aluminum) are also included in the
   scope. . . .
   Subject aluminum extrusions may be described at
   the time of importation as parts for final finished
   products that are assembled after importation, in-
   cluding, but not limited to, window frames, door
   frames, solar panels, curtain walls, or furniture.
   ...
   The scope also excludes finished merchandise con-
   taining aluminum extrusions as parts that are
   fully and permanently assembled and completed
   at the time of entry, such as finished windows with
   glass, doors with glass . . . .
Final Scope Ruling 3–4 (emphases added).
10                                     SHENYANG YUANDA     v. US



     Yuanda’s primary argument on appeal is that “Com-
merce [u]nlawfully [e]xpanded the [s]cope of the Orders
on [a]luminum [e]xtrusions to [i]nclude [c]urtain [w]all
[u]nits.” Appellants’ Br. 21. Specifically, Yuanda con-
tends both Commerce’s and the CIT’s decisions “stand on
a ‘formal fallacy,’ i.e., a flaw in the logical structure of the
argument which renders the argument invalid.” Id.
Yuanda agrees “[a]luminum extrusions are subject to the
Orders” and “may be described as parts for curtain walls.”
Id. at 22. Yuanda disagrees, however, that these proposi-
tions lead to the conclusion that its curtain wall units are
subject to the Orders. Instead, Yuanda argues, the plain
language of the Orders demonstrates curtain wall units
are subject to the Orders only “if aluminum extrusions are
imported as parts for curtain walls,” id. at 28, and that
“[c]urtain wall units are different from the aluminum
extrusions used to make their frame,” id. at 26; see also
id. at 28 (explaining Commerce undertook no analysis “to
show that unitized curtain wall units ‘otherwise meet the
definition of’ aluminum extrusions”).
    Commerce’s expertise is often required to clarify scope
language and determine whether products fall within the
language of the order, which is typically written in gen-
eral terms. See 19 C.F.R. § 351.225(a); see also Duferco
Steel, 296 F.3d at 1096. The Orders here cover “alumi-
num extrusions which are shapes and forms, produced by
an extrusion process, made from aluminum alloys having
metallic elements corresponding to [certain] alloy series
designations.” J.A. 1011. Its definition of subject alumi-
num extrusions is broad and covers products with a “wide
variety of shapes and forms,” and “with a variety of finish-
es (both coatings and surface treatments), and types of
fabrication.” Id. (emphases added). Curtain wall units,
such as Yuanda’s, “can be ordered from multiple foreign
sources as assembled aluminum framed units, and [may
be] sometimes pre-glazed with glass.” J.A. 989. They
contain aluminum extrusions. That Yuanda’s products
SHENYANG YUANDA   v. US                                 11



are called “curtain wall units,” rather than “aluminum
extrusions” does not preclude them from the scope since
they otherwise meet the physical description of the sub-
ject merchandise.
    Indeed, curtain wall parts and units are often classi-
fied and imported under the Harmonized Tariff Schedule
of the United States (“HTSUS”) subheadings 7610.90 and
7610.10, which cover “aluminum structures and parts of
structures; other.” HTSUS 7610.10, 7610.90. Appellant
Jangho contends “‘[a] product’s tariff classification is
merely of peripheral interest to suggest the general
nature of a good’ and is not dispositive of whether a
product falls under the scope of an order.” Jangho Reply
11 (quoting Torrington Co. v. United States, 745 F. Supp.
718, 722 (Ct. Int’l Trade 1990)). Here, neither Commerce
nor the CIT found the HTSUS subheadings dispositive;
the HTSUS merely bolstered what is already explicitly
included in the language of the Orders. See J.A. 1230.
    Yuanda also disregards the Orders’ explicit inclusion
of parts for curtain walls. The Orders include (1) “subject
aluminum extrusions . . . described at the time of impor-
tation as parts for final finished products that are assem-
bled after importation, including . . . curtain walls,” (2)
“aluminum extrusion components that are attached (e.g.,
by welding or fasteners) to form subassemblies (i.e.,
partially assembled merchandise),” and (3) aluminum
extrusions that are “identified with reference to their end
use.” Final Scope Ruling at 4. Each of these three cate-
gories applies to curtain wall units.
    Yuanda further contends the CIT “acknowledges im-
plicitly that aluminum extrusions and curtain wall units
are different products,” suggesting the scope does not
extend to curtain wall units or parts of curtain walls.
Appellants’ Br. 26 (citing Shenyang Yuanda, 961 F. Supp.
2d at 1298–99). To Yuanda, Commerce “impermissibly
assumed that because the Orders mention ‘parts’ for
12                                  SHENYANG YUANDA   v. US



‘curtain walls,’ they therefore extend to unitized curtain
wall units.” Id. at 28. As the CIT explained, curtain wall
units are “undeniably components that are fastened
together to form a completed curtain wall,” Shenyang
Yuanda, 961 F. Supp. 2d at 1298, and “the CWC [compa-
nies] sought a ruling on what products were covered by
the Orders, not whether specific companies’ merchandise
could be excluded from them.” Id. at 1301. Yuanda
essentially argues the whole is something different than
the sum of its parts. This could be true if essential char-
acter changed from what was considered in the investiga-
tion. Here, however, as explicitly provided for in the
scope language, parts for curtain walls are part of the
subject matter of the Orders. This court discerns no flaw
in Commerce’s determination that Yuanda’s curtain wall
parts are within the plain language of the Orders.
    In addition to the plain language of the Orders, Com-
merce will also consider the descriptions of the merchan-
dise contained in the petition, the initial investigation,
and the prior determinations of Commerce and the ITC.
See King Supply, 674 F.3d at 1345. Those descriptions in
the petition initiating the antidumping and countervail-
ing duty orders as well as the ITC investigation also show
parts for curtain walls are included within the Orders’
scope. The ITC noted “aluminum extrusions serve in a
wide variety of applications such as window and door
frames and sills, curtain walls, thresholds, gutters, solar
panel frames, and vehicle parts” and emphasized the
broad range of end uses for the subject aluminum extru-
sions, including “[b]uilding and [c]onstruction,” which
specifically included “high-rise curtain wall” products.
J.A. 1128–30 (emphasis added).           The ITC noted
“[a]ccording to petitioners, the wide and varied uses of
aluminum extrusions are due to their combination of
desirable performance characteristics such as high
strength, low weight, high corrosion-resistance, and
relative workability and/or machineability.” J.A. 1128.
SHENYANG YUANDA   v. US                                  13



Accordingly, the petition and investigation support the
CIT’s holding.
 C. Yuanda’s Products Do Not Fall Within the “Finished
                Merchandise” Exception
     Yuanda argues that “[e]ven if it were possible to read
the scope language of the Orders as otherwise including
curtain wall units, the [Orders’] explicit exclusion for
‘finished merchandise containing aluminum extrusions as
parts that are fully and permanently assembled and
completed at the time of entry’ would remove unitized
curtain wall units from [their] scope.” Appellants’ Br. 28.
The CIT acknowledged this argument, rejecting Yuanda’s
contention “the term ‘parts for’ somehow means some-
thing smaller or less manufactured than a curtain wall
unit.” Shenyang Yuanda, 961 F. Supp. 2d at 1298. Ulti-
mately, the CIT determined that “there is nothing in the
‘parts for’ language that would suggest this kind of re-
striction, and the court will not add any.” Id.
    Commerce explicitly considered whether Yuanda’s
merchandise fell into one of the enumerated exclusions
from the Orders and found that the parts of curtain walls
subject to the scope ruling did not satisfy the “finished
merchandise” exclusion. Commerce explained that the
CWC companies defined curtain wall as “an aluminum
extrusion framed non-weight bearing exterior wall” that
is supported by the structure of the building to which it is
secured. Final Scope Ruling at 3. Commerce also ex-
plained “curtain wall parts fall short of the final finished
curtain wall that envelopes [sic] the entire building struc-
ture. Certain curtain wall parts are assembled into
modules that are designed to be interlocked with other
curtain wall parts, like pieces of a puzzle.” Id.
    Commerce determined finished merchandise is a
“complete product upon entry,” but that units for curtain
walls are designed to be attached to other units to even-
tually form a completed curtain wall. The CIT also de-
14                                 SHENYANG YUANDA   v. US



termined an individual curtain wall unit “has no con-
sumptive or practical use because multiple units are
required to form the wall of a building.” Shenyang Yu-
anda, 961 F. Supp. 2d at 1298–99. Yuanda itself concedes
that “absolutely no one purchases for consumption a
single curtain wall piece or unit.” Id. at 1298 (internal
quotation marks and citation omitted). A single unit does
not a curtain wall make, nor is it a finished product. As
the CIT correctly explained, “[c]urtain wall units are []
undeniably components that are fastened together to form
a completed curtain wall. Thus, they are ‘parts for,’ and
‘subassemblies’ for, completed curtain walls.” Id. A part
or subassembly, here a curtain wall unit, cannot be a
finished product.
    Moreover, although the scope excludes “windows with
glass,” it does not exclude curtain wall units with glass.
J.A. 125; see also Shenyang Yuanda, 961 F. Supp. 2d at
1298 (“[I]t is apparent that the Orders separately and
intentionally distinguish windows from curtain wall
units, and that the ‘finished merchandise’ exception does
not encompass curtain wall units.”). Under the doctrines
of expressio unius est exclusio alterius 1 and noscitur a
sociis, 2 that finished windows with glass are excluded by



     1   Typically used in statutory interpretation, this
Latin phrase translates to mean the express mention of
one thing excludes all others. See Barnhart v. Peabody
Coal Co., 537 U.S. 149, 168 (2003) (“The canon depends on
identifying a series of two or more terms or things that
should be understood to go hand in hand, which [is]
abridged in circumstances supporting a sensible inference
that the term left out must have been meant to be exclud-
ed.”) (internal quotation marks and citations omitted).
    2    “The maxim noscitur a sociis, that a word is
known by the company it keeps, while not an inescapable
rule, is often wisely applied where a word is capable of
SHENYANG YUANDA   v. US                                   15



name means that walls with glass are necessarily includ-
ed, leaving aside that curtain walls are also specifically
included by name. Accordingly, the CIT correctly deter-
mined Yuanda’s curtain wall parts are not finished mer-
chandise because it is nonsensical to construe “parts
for . . . curtain walls” to mean finished merchandise. Id.
at 1299 (internal quotation marks and citation omitted).
D. Commerce Properly Declined to Consider the 19 C.F.R.
               § 351.225(k)(2) Factors
    Both the plain language of the Orders and the de-
scription of the merchandise in the investigations clearly
demonstrate that curtain wall units and other parts of
curtain walls are within the scope of the Orders. Accord-
ingly, contrary to Appellants’ argument, Commerce did
not err by declining to consider the additional factors of
19 C.F.R. § 351.225(k)(2). Had Commerce considered
these factors after finding the scope language dispositive,
it would have been in conflict with this court’s precedent
and the regulations. See Eckstrom Indus., Inc., 254 F.3d
at 1076 (“Commerce may only look to the factors enumer-
ated in 19 C.F.R. § 351.225(k)(2) if its consideration of the
order in light of the underlying petition, investigations,
and determinations is not dispositive.”); 19 C.F.R.
§ 351.225(k)(2).
                          CONCLUSION
    The scope language explicitly includes “parts for . . .
curtain walls” and curtain wall units are parts of a fin-
ished curtain wall. Therefore, Yuanda’s curtain wall
units meet the definition of the subject aluminum extru-
sions. Accordingly, the decision of the CIT is




many meanings in order to avoid the giving of unintended
breadth to the Acts of Congress.” Jarecki v. G. D. Searle
& Co., 367 U.S. 303, 307 (1961).
16              SHENYANG YUANDA   v. US



     AFFIRMED